UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6769


WAYNE RESPER,

                      Plaintiff – Appellant,

          v.

DEREK A. BAER, C. O. II,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-00691-PJM)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne    Resper    appeals      the   district    court’s    orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint and his

motion for reconsideration.            We have reviewed the record and

find   no   reversible    error.       Accordingly,    we    affirm     for   the

reasons stated by the district court.             Resper v. Baer, No. 8:12-

cv-00691-PJM (D. Md. Feb. 19 & May 2, 2013).                 We dispense with

oral   argument     because    the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before   this     court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2